Appeal by the defendant from two judgments of the County Court, Orange County (Berry, J.), both rendered April 1, 1996, convicting him of attempted burglary in the second degree, under Indictment *410Nos. 94-00578 and 94-00579 (one count under each indictment) upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial by the same court, after a hearing held in the County Court, Sullivan County (Kane, J.), of those branches of the defendant’s omnibus motions which were to suppress physical evidence.
Ordered that the judgments are affirmed.
The defendant failed to establish a reasonable expectation of privacy in the property that was the subject of the search. Therefore, he is without standing to contest the validity of that search and the resulting seizure of physical evidence found inside the subject premises (see, People v Ponder, 54 NY2d 160; People v Crisano, 247 AD2d 403 [decided herewith]).
In view of the foregoing, we have no occasion to consider the defendant’s remaining contentions.
Sullivan, J. P., Pizzuto, Santucci and Florio, JJ., concur.